 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDlectively through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.WE WILL offer to each of the employees named below immediate and fullreinstatement or reemployment, as the case may be, to her former or substantiallyequivalent position without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make each whole for any loss of pay suffered asa result of the discrimination against her, with interest thereon at the rate of6 percent per annum.Patricia EvansMary Louise ThomasMary Kaye ThomasDorothy C. MattinglyMary Brady RobertsLillian O'DanielAll our employees are free to become, remain, or refrain from becoming or remain-ing members of the above-named IUE, or any other labor organization.TELECOM, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement or reemploy-ment, as the case may be, upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948, after dischargefrom the Armed Forces.This notice must remain posted'for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No. 684-3686.Copeland Oil Co., Inc.; Metropolitan Petroleum Company, aDivision of the Pittston CompanyandLocal 648, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 3-CA-2592.February 25, 1966DECISION AND ORDEROn October 29, 1965, Trial Examiner Sidney J. Barban issued hisDecision in the above-entitled proceeding, finding that Respondentshad engaged in and were engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that they cease and desist therefrom, and takecertain affirmative action as set forth in the attached Trial Examiner'sDecision.He also found that Respondents had not engaged in certainother unfair labor practices alleged in the complaint and recom-mended that such allegations be. dismissed.Thereafter, Respondentsfiled exceptions to the Trial Examiner's Decision and a supportingbrief.'1 Respondents have requested oral argument.Because, in our opinion, the record, theTrial Examiner's Decision, and the exceptions and brief adequately set forth the issuesand the positions of the Respondents, this request is hereby denied.157 NLRB No. 12. COPELAND OIL CO., INC., ETC.127Pursuant to Section 3(b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Brown andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the brief, and the entire rec-ord in this case, and hereby adopts the findings,2 conclusions, and rec-ommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.-312 In the absence of exceptions,we adoptpro formathe Trial Examiner's dismissal ofthat part of the complaint relating to the threat of loss of pension plan coverage at themeeting of March 10, 1965.8 The LocalUnion No.in paragraph 1(a) of the Trial Examiner'sRecommendedOrder is amended to read:"Local 648."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on March 29, 1965, and thereafter amended, by the above-named Charging Party, herein referred to as the Union, the General Counsel of theNational Labor Relations Board, herein referred to as the General Counsel, by theRegional Director for Region 3 (Buffalo, New York), issued a complaint datedMay 5, 1965, against the above-named Respondents, herein referred to as theRespondents.The complaint alleged that the Respondents had engaged in and wereengaging in unfair labor practices in violation of Section 8(a)(1) and (5) of theNational Labor Relations Act.Respondents duly filed an answer to the complaint,which admitted certain allegations of the complaint, but denied the commission ofany unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Sidney J. Barban atPlattsburgh, New York, on July 8, 1965.All parties appeared at the hearing and wereafforded full opportunity to participate, examine witnesses, and adduce relevant evi-dence.Oral argument was waived. Briefs have been received from the GeneralCounsel and the Respondents and have been carefully considered.Upon the entire record 1 in this case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTSMetropolitan Petroleum Company, a division of ,the Pittston Company, hereinreferred to as Metropolitan, and Copeland Oil Co., Inc., herein referred to as Cope-land, at all times material to this matter have been, and are, affiliated businesses withcommon ownership, directors, and operators, and constitute an integrated businessenterprise with a common labor policy affecting the employees of both Respondents.At all times material to this matter, Copeland has been engaged at a terminal inPlattsburgh, New York, which is the only operation involved herein, in the wholesaledistribution of petroleum products.During the year prior to the issuance of the complaint, Copeland sold and dis-tributed from its Plattsburgh operation to the U.S. Air ForceBase atPlattsburgh,New York, petroleum products of a valuein excessof $50,000, which had a sub-stantial impact on the nationaldefense.During the same year metropolitan pur-i General Counsel'smotion to correct the transcript'to'which no objection has beenfiled,has been granted,In part, In a separate order, together with certain correctionsmade on my own motion. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDchased, transferred, and delivered to facilities maintained by it in the States of NewYork, Connecticut, New Jersey, and Vermont petroleum products of a value in excessof $50,000, which were transported to such facilities in interstate commerce.It is admitted, and I find that Copeland and Metropolitan are each, individually,and both, collectively, an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe basic issue here is whether Respondents violated the Act by refusing to bargainwith the Union, upon request, and should, therefore, be ordered to recognize andbargain with the Union as the exclusive representative of certain of Respondents'employees, even though the Union was unsuccessful in a Board election conductedamong these employees.The General Counsel contends that Respondents were not in good faith in refusingto'bargain with the Union, which had been designated by a majority of Respondents'employees in the appropriate unit as their bargaining representative, and engaged inactivities which, in effect, violated the employees' rights, undermined the Union, andmade a fair election impossible.The Respondents claim that employee designations of the Union were obtained at ameeting on February 24, 1965, through coercion and misrepresentation, and underthe influence of alcoholic beverages, and are thus void; that Respondents engagedin no activities violative of the Act; and that Respondents refused to bargain withthe Union in good-faith doubt that a majority of the employees desired the Unionto represent them.B. Events bearing on the Union's designationasbargaining representativeThe record makes it clear that for a considerable period of time employees ofRespondents at the Plattsburgh terminal had been dissatisfied with what they consid-ered arbitrary and unreasonable actions affecting their working conditions, on the partof Respondents' dispatcher, Ken Besaw, who was, until March 15, 1965, a supervisorof employees at the Plattsburgh facility.Although the president of Copeland, and itsformer sole owner, Bert Copeland, had frequently urged the employees to come to himwith their problems, the record shows thatmanagement of Respondents were notinformed of this situation prior to March 1965. Instead, as a result of their intensedissatisfaction with Besaw, and an uneasiness over job security, certain employees con-tacted the Union and arranged for a meeting with Union Representative Mousseau, onFebruary 24, 1965.The evidence of the circumstances preceding this meeting indicatean atmosphere among the employees generally favorable to joining the Union .2According to the credited testimony of employee Ledwith, the employees attendingthe February 24 meeting at the union hall advised Mousseau that their reason for want-ing to join the Union arose from the trouble that they were going through with the dis-patcher at the plant.As Ledwith testified, "After we hashed that all out, he [Mous-seau] suggested it would probably be a good thing if we signed the cards that nightbefore anything else could come up, where this guy could give us some trouble. Itwould protect us."9 Employee James Lancto, a member of the Union,was asked to contact the Union andto set up a meetingby employee Hiram Fisher,who told Lancto,"We would like to jointhe Union."Lancto and two other employees,Raymond Ledwith and Martin Shea,jointly called Union Representative Mousseau to set a date for a meeting"to get all themen together and see if they couldn't join the Union."Employee Ledwith,a witness forRespondents,testified that some of the employees met at the plant before going to theunion meeting and that all the employees who attended"probably"went to the unionmeeting to join, but wanted more information first.Employee Fisher,who did not makea good impresssion as a witness,generally admits that the employees had talked amongthemselves about joining the Union prior to the meeting of February 24.During thelast week in February,Supervisor Bodette heard from Dispatcher Besaw that some,of thedrivers were thinking about joining the Union. COPELAND OIL CO., INC., ETC.129Thereafter, in discussing with the employees present what the Union could do forthem, Union Representative Mousseau went over contracts the Union had with otheremployees, explaining job security, benefits (including the union pension plan, a copyof which was distributed), and wage rates which he expected to secure for the employ-ees.Mousseau told the employees that their rate was only 20 cents an hour belowthe union rate, which he described as "very close."The eight employees who attended the meeting a were provided with application formembership cards, designating the Union as their collective-bargaining representative,which each of them signed and left with Mousseau that evening.It is contended, however, that these cards were obtained through coercive statementsand misrepresentations allegedly made by Mousseau at the meeting concerning theamount of initiation fees that would have to be paid by employees executing cards thatnight as compared to the amount that would be required of employeessigning cards ata later time.There is a considerable variation in the testimony of the witnesses as towhat Mousseau actually said at the meeting on this point.Mousseau testified that he told the employees present that, although the normalinitiation fee was $100, their fee would be an "organizational fee" of $10, and that"new employees" would be required to pay $100 after the contract was in effect.Mousseau denied that he told the employees that they would be compelled to joinsooner or later, or within a 30- to 60-day period after an election was won by the Union.He also denied telling the men that if they waited until after the contract was signedtheir fee would be $100.Lancto, who was already a member of the Union, testified that Mousseau said "dur-ing negotiation of a contract, the fee was $10, but after the contract was negotiated,itwould be $100." He further testified that Mousseau did' not say that "employees haveto join the Union now or any other time."Employee Bruso testified that he understood Mousseau to say that if the employeesjoined then it would be $10, but if they joined later on, after the contract was signed, atwhich time he understood they would be required to join, the fee would be $100; andthat he so advised Supervisor Bodette the following morning in answer to Bodette'squery as to why he had joined the Union.4Employee Larabee testified that Mousseau said the organizational fee was $10, and"anything after the contract was completed or negotiated, that it was a hundreddollars."Employee Fisher testified that Mousseau said "it was $10 that night and a hundreddollars for any stragglers, after we had signed up." 5Employee Ledwith testified that he was not certain about the difference in amountsof initiation fees.Ledwith stated that Mousseau said, "if the election was won by theUnion, the men that hadn't signed up would probably have 30 days to sign up, or hewould have to talk to Mr. Copeland about either forcing them to sign or they would belaid off, or something like that. I think it was either 30 or 60 days afterthe electionwas over; that is if the Union had won."Lastly, employee Geroux, who was rather vague on the point, testified that Mousseausaid, "There would be such a small fee at the time and so much later."Geroux said hefound out "later" that the amounts involved were $10 and $100.Respondents' position, apparently, is that the testimony supports a finding that theoffer of a,$10 fee was conditioned on the employees signing cards "that night," andthat the higher fee would be in effect thereafter.6 I do not agree.There is no credible3 James Lancto, Hiram Fisher, Ovid Covey, Raymond Ledwith, Martin Shea, RonaldLarabee, Herbert Geroux, and Robert Bruso.ARespondents'brief asserts that Bruso's understanding was merely that he would haveto pay $100"later."On the basis of his entire testimony,however,it is found that hisunderstanding was as stated in the text above.6 On 'cross-examination,with respect to the words"that night,"Fisher testified, "He[Mousseau]said the way things are going at the plant-what we had been telling him.It would, be better if we signed cards that night, right then."6 Thus in its brief, Respondents argues(p. 22) that"The men understoodthat the costof not signing a , card'that night wouldbe $90, and that they would have-to join theunion iooner or later" and that(p.26), "what accounts for [the] peculiarlycoercive aspect of the offer is the fact that the employees were made to understand thatitwas conditioned on their signing that night."At another point(pp. 25-26) Respond-ent argues,on, the basis ofN.L.R.B. v.Gorbea, Perez t Marell,S. en O.,328 F. 2d 679(C.A. 1), that this situation is thus "quite different from an offer to waive organizationalfees'up'to'and wtithin a reasonable time immediately after the election." 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence that Mousseau made the application of the $10 fee contingent on signing cards"that night."Ledwith's testimony, previously noted, was that Mousseau suggestedthat the employees sign cards that night to obtain immediate protection against thedispatcher, "before anything else could come up, where this guy could give us sometrouble." 7 In fact, the credible testimony of Lancto, Bruso, and Larabee establishesthat the $100 fee would not become operative until after a contract was signed.Mous-seau's testimony also is consistent with this finding, although it has a somewhat differ-ent thrust.Ledwith's testimony likewise indicates his understanding that the employeesdid not have to join the Union until Respondents had agreed to compulsory member-ship, after an election won by the Union, his testimony briefly and succinctly describ-ing the normal operation of a legal union-shop contract, although his timing is not pre-cise.Of the two remaining witnesses, Geroux' testimony is not to the contrary andthat of Fisher has been discredited to the extent inconsistent with the creditedtestimony.Inasmuch as all of the authorities which have been cited, or which I have found,would support the validity of authorization cards obtained in conjunction with anoffer to waive the imposition of more onerous fees until the effectuation of a collec-tive-bargaining agreement, see, i.e.,Amalgamated Clothing Workers of America,AFL-CIO (Edro Corporation) v. N.L.R.B.,345 F. 2d 264 (C.A.2);N.L.R.B. v.Gorbea, Perez & Morell S. en C., supra,it is found that the cards obtained by theUnion at the meeting on February 24, 1965, are not invalidated on that ground.Respondent further utges that the cards obtained at that meeting should be invali-dated on the ground that they were obtained through misrepresentations on Mous-seau's part and because some of the employees at the meeting had been drinkingbeer.In order to support its claim of misrepresentation of fees, Respondents urged me todiscreditMousseau's testimony as to what he told the employees with respect to thefees they would have to pay, but to credit this very same testimony as a truthfulstatement of the Union's policy on fees.With respect to the claim that the card signers were drinking, Fisher testified thatsix or seven of those attending had "a little bit" to drink prior to coming to the hall,brought some with them and "got another six pack over to the store " It was testi-fied that employees at the meeting were drinking beer.Ledwith had one, two, orthree bottles to drink.Geroux had none. The other employees who testified werenot questioned on the pointThese asserted reasons for invalidating the cards are not impressive.The evidencecertainly does not justify a finding of misrepresentation of fees on Mousseau's part,nor do the circumstances indicate any reason that this might have been done.Onthe contrary, all of the evidence is that the employees favored the Union, soughtoutMousseau, and voluntarily signed the union cards.8Further, however, muchstrict sobriety should be favored in these matters; there is no persuasive evidence inthis record that these cards were not signed with full knowledge and understandingof their meaning and intent.It is apparently undisputed that Carmen Merrill executed a,valid designation ofthe Union as his bargaining representative on February 24, and that Edward Bashawdid so on March 1, 1965.The parties stipulated that as of February 26, 1965, the date of receipt of theUnion's letters to Respondents requesting recognition as the bargaining representa-tive of Respondents' employees in the appropriate unit, the following nine employ-ees were eligible members of the appropriate unit: Joseph Makara, Robert Bruso,Hiram Fisher, Edward Bashaw, Martin Shea, Raymond Ledwith, Herbert Geroux,Ovid Covey, and Carmen Merrill .9General Counsel contends that Ronald Larabeeshould also be considered an eligible employee since he was not terminated byRespondents until about 5 p.m. on,February 26, 1965. The parties originally stipu-7 To the extent Fisher's testimony is inconsistent,it is not credited.It is noted, how-ever, that on cross-examination Fisher's account appears to coincide with that of Ledwith.s Bruso's statement to Bodette that he signed,in part, because of the possibility ofhigher fees later has been noted.However, thiswas in replyto a direct question by hissupervisor,who Indicated that he was hurt by Bruso's action in joining the Union. Onthe record as a whole,I find that Bruso's answer was Intended to mollify Bodette anddoes not constitute proof that Bruso did not sign his card voluntarily.°It was agreed, and I find, that the unit appropriate for collective bargaining pursuantto Section 9(b) of the Act Is: All drivers, helpers, mechanics, and plant men employed byRespondents at the Plattsburgh terminal, excluding all office clerical employees,guards,professional employees,and supervisors as definedin the Act. COPELAND OIL CO., INC., ETC.131lated thatWilcott Bashaw was a temporary employee and thus ineligible, and theGeneral Counsel and Charging Party later conceded that James Lancto and DeltonClukey were in the same category.Inasmuch as the Union was designated by no less than seven admittedly eligibleemployees in the appropriate unit (Fisher, Ledwith, Shea, Geroux, Covey, Bruso,and Merrill) as of February 26, there is no need to pass on the effect of the addi-tional designations of Larabee, who was terminated that day, and Bashaw, whosigned later.It is clear that the Union was, on February 26, 1965, and at all timesmaterial to this proceeding, the designated and selected representative of a majorityof Respondents' employees in the appropriate unit for the purposes of collectivebargaining, and was and continues to be the exclusive representative of the employ-ees in the appropriate unit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.2. Events bearing on Respondents' refusal to bargain with the UnionRespondents were quickly made aware that their employees had attended a unionmeeting atwhich membership cards were signed.Employee Bruso testified thatthemorning after the meeting (February 25), Supervisor Bodette asked him if hehad joined the Union.When Bruso replied that he had, Bodette asked why Brusohad done so, because the two had gotten along fairly well. Bruso advised Bodettethat he "understood that-like when the contract was signed, that we would haveto join the Union if we hadn't already signed the cards," that the fee was $10 nowand would be $100 at the later time. Bruso also told Bodette that "when we wereat the Union hall, all the men had signed cards, so I signed with the rest of themen."Bodette's testimony as to the conversation is not inconsistent generally with thatof Bruso, except with respect to the date of this conversation, which at one time, heplaced at March 3.Although I note that Bruso fixed the date in answering a leadingquestion, Bodette's testimony became so vague, confused, and unreliable on cross-examinationthat his testimony is discredited wherever it differs from that of Bruso.Respondentsalso seemto accept Bruso's dating of the conversation since it is urgedthat Bodette reported this conversation to Copeland on March 1.Although Bodettedid not specifically affirm or deny that Bruso said "all the men had signed cards," histestimony indicates that Bruso said he had joined with "the group."The following day, Friday, February 24, according to the credited testimony ofBesaw,employee Clukey called Dispatcher Besaw on the telephone and asked if heknew "the fellows had joined the Union." Besaw said that he did not. The nextday, Saturday, Besaw told Supervisor Cronin that he "thought the boys had joinedtheUnion."Cronin told Besaw that he didn't find this surprising, that this wasbound tocome sooneror later.10On the same Saturday, Besaw asked employee Edward Bashaw if he had signed acard for the Union; Bashaw pulled out a card and said "not yet."About this sametime employee Covey approachedBesawand said that he hadn't signed a card. Cronintestifiedthat about this same time, employee Makara, one of the oldest employeesat the Plattsburgh terminal, who apparently enjoyed certain working conditions notafforded the others, approached him to ask if he had to join the Union to work forRespondents.Makara also spoke to Copeland, on Monday, March 1, about thissame matter.Makara was assured that he did not have to join the Union.Besaw testified that during this period none of the men told him "that a majority ofthe men wantedthe Union, although there was talk of it at the time." Besaw alsotestified that from pieces of information that he had, he "figured" that they all hadsigned , up.As previously noted, the Union, on February 25, sent letters to each of theRespondents advising that a majority of "your employees have designated the Unionas theirrepresentative for the purpose of collective bargaining," and requested theRespondents to recognize and bargain with the Union as the representative ofemployeesin a unit of "Drivers, Helpers, Mechanics and Plant Men and excludingoffice and clerical employees, guards, professional employees and supervisors asdefined inthe Act."This letter was never answered.Plant ManagerCopeland was at the offices of Metropolitan in New York on Fri-day, February 26, when the letter from the Union was received and was advised of it10 Clukey didnot testify.Cronin testified only that no one told him that a majority ofthe men wantedthe Union.The dates found are based on an analysis of the whole record.221-374-66-vol. 157-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDby a telephone call from Cronin.Copeland states that he consulted with James Fos-ter, an official of Metropolitan and asked him to handle the situation, "because wewere not familiar with labor negotiations " 11Copeland further testified that at the time he doubted that the Union representeda majority of the employees.He stated as the only basis for this doubt that ". . . mostof these men had been with me for a long time. As far as I knew, the situation inthe plant-the drivers, the operating men-was fine, was going along satisfactorily.Had no indication of any discontent whatsoever, and I just couldn't conceive that thedrivers had gone to the Union and asked the Union to represent them."He latertestified that further basis for his doubt of the Union's majority status was derivedfrom the information which he received from employee Makara, noted above, andfrom information received during a meeting with Cronin and Besaw on March 1, aswell as an asserted doubt as to the composition of the unit.On Monday, March 1, Copeland met with Cronin,Bodette,and Besaw to discusswhat had occurred.12Copeland testified that at this meeting, Dispatcher Besaw told him that employeeEdward Bashaw had not joined the Union, that Besaw "thought" Covey had notjoined the Union, and that Besaw "was sure" Clukey had not joined the Union.Hefurther testified, in response to a leading question, that Bodette told him that "theydid not think that Bruso had joined the Union."I find it difficult to credit this testimony in full.Thus, Bodette knew Bruso hadsigned a union card prior to March 1, from his conversation with Bruso.Assumingthat it was this conversation which he reported to Copeland on March 1, as Respond-ents argue in their brief, there is no reason to believe that Bodette falsely reported thispart of the conversation.Further, Besaw, who has previously been found to be a credible witness, testifiedthat he told Copeland that so far as he knew, all but two of the men (obviouslyEdward Bashaw and Covey) had joined the Union. Besaw did testify on cross-examination that he had been previously told by Clukey that he was a member of theunion local at Albany, and, therefore, Besaw "knew" Clukey was not a member of"this local."However, the fact that Clukey belonged to another local would indicatethat he would designate a sister union to represent him (as he did), rather than other-wise, asRespondents appear to assert.It also appears from Respondents' offer of proof that it was also estimated thatemployee Wilcott Bashaw was against the Union because he belonged to "a differentunion."On the list which Copeland asserted he made at the hearing, opposite WilcottBashaw's name appear the words: "Belongs to Alb [undoubtedly Albany] unionleaving."Wilcott Bashaw, as previously noted, was stipulated to be an ineligibletemporary employee.Bodette was not questioned about the meeting.Cronin was asked only one specificquestion about the meeting:whether Besaw said anything at the meeting concerningwhether a majority of the men had signed cards, and answered equivocally, "He didnot answerthat way."In summary, Copeland's testimony was that he made up a list of the men whichwas "our best estimate of who had or who had not signed.We estimated that fivemen had signed, five had not signed, and two men were doubtful." The list showedShea, Geroux, Ledwith, Lancto, and Fisher under "Yes"; Makara, Wilcott Bashaw,Edward Bashaw, Covey, and Clukey (whose name appears differently on the sheetfrom the others)as "No";and after a question mark,the names Bruso and Merrill.u This statement seems particularly strange since Copeland also testified,in support ofthe position that he had no union animus, that he had voluntarily recognized the Unionin 1951, after his four employees at the time advised him that they had joined theUnion, and thereafter had been under contract with the Union until 1956. It may bethat Copeland meant that he was unfamiliar with Board procedures and asked Foster tohandle those matters,which he didv At the hearing,on motion of General Counsel,I rejected certain evidence, includingan offer of proof, of speculations among the supervisors at this meeting as to which em-ployees had joined the Union.Both General Counsel and Respondents,in their briefshave adverted,in one fashion or another,to this evidence,General Counsel-referring tothe speculative nature of Copeland's "alleged doubt of majority"and Respondents notingthe "estimates" made by Copeland at the meeting.Under the circumstances, I havegiven full consideration to the rejected evidence and Respondents' offer of proof inevaluating the events of this meeting. COPELAND OIL CO., INC.,'ETC.133During this meeting Copeland also explained 'that he anticipated that this matterwould be taken to the Board which would conduct a vote among the employees, and,at the end of the meeting, instructed Besaw, Cronin, and Bodette not to discuss anyfacet of the union question with the men.Very shortly thereafter the men were made aware, by methods not explicated inthe record, that Copeland was concerned as to the reason the men wanted a union.Thus, Ledwith testified, "It had gotten back.to different ones that he, Copeland,couldn't understand why we went Union because anything we ever asked for wealways got."The employees, at a meeting among themselves, considered that Cope-land should have the right to know why they wanted the Union, and decided to askfor a meeting with him. Ledwith, as spokesman for the employees, talked to Bodetteand Cronin concerning this and Cronin ascertained from Copeland thata meetingbetween Copeland and the men could be held Wednesday night, March 3. I believethat in the circumstances there can be no question that Copeland knew or verystrongly suspected the purpose of the employees in asking for the meeting, althoughapparently a conscious effort was made not to mention the Union in connection withthismeeting.Thus, notwithstanding the fact that the employees desired the meetingto explain why they wanted the Union, Ledwith testified that he did not tell eitherBodette or Cronin the reason he was seeking the meeting "directly," because he fig-ured this was a matter to be "hashed out" with Copeland. The omnipresence of theunion issue is pointed up, however, by the fact that when Cronin advised Ledwiththat the employees,could have a meeting with Copeland, be also stated that theycould not talk about the Union, the employees having "signed those cards, we can'tnegotiate with you or talk anything about the Union."Copeland testified that theUnion was not discussed at the first meeting with the men.13At this meeting with the employees on March 3, attended by Cronin and Cope-land, the principal matter discussed was the employees' grievances with Besaw.Fisher was the primary spokesman, but all of the employees spoke and, apparently,most vehemently. , Besaw, who had been a supervisor for 10 years, was describedas arbitrary and unreasonable to the men, as well as discourteous and difficult in hisdealings with the customers.Copeland was informed in detail of Besaw's refusal topermit vehicles to be properly maintained, rand, on occasion refusing to mark thevehicles as required by law, his failure to'properly equip vehicles on the road, hisoppressive assignments to employees Besaw did not like,his alienation of customers,and mattersof a like character.Copeland, who testified that he had no- :advance knowledge of this informationabout Besaw, decided immediately, and advised the employees at the meeting, thathe would take Besaw out of the job of supervisor.He also appointed Fisher in chargeof maintenance of the equipment.Copeland also asked the employees why they hadallowed this matter to go on so long without advising him, stating that they knewhis "door is always open."They told Copeland that they were afraidof retaliationby Besaw.Copeland assured them that there would be none, and, at Copeland'ssuggestion, a meeting was set for the following week, on March 10, to check on thesituation.Prior to the meeting on March 10, the employees again met among themselves anddecided to see if they could not obtain directly from the Respondents the wageincreases and other benefits that they wanted.According to Fisher, the employeesrealized that Respondents could-not offer them benefits, but decided that if they pre-sented their desires to Copeland, he would then be open to give them an answer.the benefits which Mousseau had said he hoped to get for them. This list was pre-sentedby Fisherat the meeting that evening between the employees,Copeland, andCronin.-'The meeting on the evening of March 10:was opened by Copeland inquiring as tohow matters had gone in'respect to-Besaw and maintenance'of vehicles since theprevious meeting.After being assured on this score;Copeland,asked what else theemployees had on their minds. It was apparently at this point that Fisher presentedthe list of things that the employees wanted.According to Cronin, it was made clearthat this was the list of things that Mousseau' had told the men that they might getthrough the Union. Each of the items was discussed.23 Ledwith,however,testified that at the end of the first meeting' with the men, Cope-land advised the employees that there were good unions and bad unions'and if theywanted to go union they should mike sure and `pick a good one. 'The'statement issimilar to one Copeland clearly made at the 'end of a meeting the following week. Itisprobablethat Ledwithwas mistaken as ' to the date. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopeland testified that at this point, "I said, `You realize that there is an electionpending.14We can promise absolutely nothing.We are not allowed to.'I said Iwould recommend to Metropolitan giving them what they wanted, but could promisenothing."Ledwith, on cross-examination, stated, ".,he [Copeland] told us it was out of hishands; it would have to go through the New York office, and after the election wasover, if it went towards the Company, he would do all he could for us."Fisher testified that Copeland said his hands were tied, that because of the electionhe could not promise anything or do anything "until this thing is over with."Oncross-examination, Fisher stated that as far as he could recall, Copeland "said hewould recommend them to Metropolitan."The testimony of Bruso and Edward Bashaw was to the same effect.During the course of this meeting, Copeland asked the men why they had gone totheUnion, but states he received no satisfactory answer.He told the employeesseveral times during the meeting that if they had any complaints, they should cometo him or appoint a man to come to see him, as his door was always open.Toward the end of the meeting, an employee raised a question as to the Respond-ents' pension plan.Copeland read from a booklet describing the plan, including thestatement that, "If an otherwise eligible employee becomes covered by a retirementplan provided by a collective bargaining agreement, he will cease to receive benefitsunder this plan."During a discussion of the comparative benefits of Respondents'plan and the Union's plan (a booklet describing the Union's plan had been given theemployees by Mousseau), Copeland told two employees they would be "crazy" tothrow that many years of service away.15At the end of this meeting, Copeland advised the employees that if they felt it wasin their best interest to join the Union, they should do so; that, so far as he wasconcerned, no one would be discriminated against because they had joined the Union.On March 22, 1965, the Regional Director conducted an election among theemployees in the appropriateunit.The tally of ballots shows that of approximately12 eligible employees, 3 votes were cast for the Union, 7 against, and 2 werechallenged.The day after the election Cronin had a conversation with Fisher in which he toldFisher that effective the following week, "the boys were going to get the things theyasked for."At least some of these benefits went into effect the Friday following theelection.The Union filed timely objections to the election, and in his report on objectionsissuedMay 3, 1965, the Regional Director found merit in some of the objections, setthe election aside, and held the matter in abeyance due to the pendency of chargesin the instant matter.Since the close of the hearing in this proceeding, I havereceived a stipulation from the parties advising that the Regional Director hadapproved, on June 16, 1965, the Union's request to withdraw its petition in CaseNo. 3-RC-3594163.ConclusionsIt haslong been well settled that where an employer bases its refusal to bargainwith a union, designated by its employees, upon an asserted good-faith doubt of theUnion's majority status, such assertion must not only be founded upon reasonablegrounds in the circumstances, but the assertion of good faith must not be raised ina context inconsistent with the claim.Hammond & Irving, Incorporated,154 NLRB1071;Celanese Corporation of America,95 NLRB 664. Thus, an employer whoseeks to rely on the results of a Board election as demonstrating the desires of its"The Union's petition for certification was filed anddocketed, as Case No. 3-RC-3594,on March2,1965(however,apparently,itwas first receivedby theBoard'sRegionalOffice on February 26, 1965)and notification was receivedby theRespondentson March 3.An agreementfor consent election wasexecuted by theRespondentson March 12.a; In his affidavitgiven to General Counsel,Copeland stated thathe explained to theemployees that "if thereis a collective bargaining agreementthey are not covered underthe [Respondents']pension plan."General Counsel requests that thisbe held to bean admission againstinterest,threatening"loss of coverageif theUnionbecame the con-tractual representative."I disagree.It is undisputedthat Copeland read the materialfrom the booklet,and there is no reason to believe thatthe affidavit is anything but anincompletesummary.'-Inaccordance with themotion of the General Counsel andthe stipulation of theparties,the stipulation,dated August10, 1965, is receivedas General Counsel's Ex-hibit14, and theattached affidavitof service is received as GeneralCounsel's Exhibit 14a. COPELAND OIL CO., INC., ETC.135employees must not at the same time have engaged in conduct which made the hold-ing of a free and fair election among those employees impossible.Irving Air ChuteCo., Inc. N.L.R.B.,350 F. 2d 176 (C.A.2); The Colson Corp. v. N.L.R.B., 347F. 2d 128 (C.A. 8).It is clear that the conduct of the Respondents in this matter does not meet thesestandards.Assuming that Respondents' Manager Copeland was well justified, whenfirst apprised of the Union's claim of representation, in doubting, in the absence ofany information of employee discontent, that the claim was supported by the employ-ees; by the time he had returned to Plattsburgh, both Supervisors Bodette and Besawwere in possession of information that was highly persuasive that a majority of theemployees had affiliated with the Union. Besaw so informed Copeland at the meet-ing on March 1.At this meeting Respondents had reasonable grounds to doubt that Makara, EdwardBashaw, and Covey had signed cards for the Union. Respondents' conclusions as tothe desires of the remaining employees have purely speculative bases.Copeland,himself, refers to them as "estimates."Although Copeland included all 12 employees in his estimates, he also testifiedthat he had doubts as to who should be included in the unit.However, the elimina-tion of the three employees stipulated to be temporary (Lancto, Clukey, and WilcottBashaw) would leave nine employees, of whom only three had informed Respondentsthat they had not signed cards.Respondents also contend that they were justified in doubting the Union's majoritystatus because of alleged indications of coercion in statements made by Makara andBruso.Aside from the fact that this position is not legally supportable as previouslydiscussed, the record indicates that this factor did not figure significantly, if at all,in Respondents' evaluation of the situation.Nevertheless, even though the nature of Respondents' doubt of the Union's major-ity status as of March 1 was at best speculative, if there were no other evidence onthe issue but this, Respondents might have been justified in awaiting an election tosettle the issue.SeeJohn P. Serpa, Inc.,155 NLRB 99. However this is not thefull extent of the proof in this matter.Thus, the revelations made at the March 3 meeting of the employees' deepseateddiscontent with and resentment of Dispatcher Besaw clearly invalidated Copeland'sstatedmajor basis for doubting that the employees wanted a union, i.e., that theemployees had not indicated to him any discontent, and served to support the infor-mation already at hand that a majority of the employees favored the Union.In this connection, however, Respondents contend that the employees sought themeetings of March 3 and 10, did not advise Copeland at these meetings of their affilia-tion with the Union and sought to deal with Respondents directly, and that theseactions were therefore inconsistent with a desire to be represented by the Union.However, as has been found, the employees asked for the meeting of March 3 forthe purpose of advising Respondents of their reason for going to the Union, inresponse to their understanding that this was a matter in which Respondents' Man-ager Copeland was interested. It is certainly clear enough that practically the onlytopic discussed at this meeting, the employees' discontent with Besaw, was the reasonwhich motivated them in seeking out the Union in the first instance.Although itappears that, at the Respondents' request, specific reference to the Union was stu-diously avoided, as has been previously found, Respondents undoubtedly were awareof the employees' purpose in asking for the meeting.It is also plain that at the end of the meeting on March 3, Respondents had adjustedor promised to adjust those working conditions which had originally driven theemployees to the Union.The following meeting, set for March 10, to give theemployees an opportunity to assure themselves that Copeland's promised actions werecarried out, was suggested by Copeland, himself.At the meeting of March 10, having already secured the major objective which theyhad sought through the Union, the employees sought from the Respondents theremaining benefits which the Union had stated it would seek for them.Copeland,while stating that he could promise nothing and could do nothing until the electionproceeding was over, nevertheless advised the employees that he would recommendthat the parent corporation, Metropolitan, grant their requests.Respondents argue that this statement was a carefully and plainly qualified, indefi-nite and spontaneous reply to the men's demands, and thus cannot be said to reflectany intent to undercut the Union's position.I cannot agree.The employees' requests were placed before Copeland as the bene-fits that the Union had promised to seek from Respondents.Copeland advised theemployees that he would recommend that Respondents grant these benefits.The 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDobvious thrust of this action is revealed by the testimony of employee Ledwith,Respondents' witness, that his recollection of Copeland's commitment was that if theUnion were defeated in the election, Copeland would do everything he could to seethat the employees received the benefits they wanted.There can be no question that this was a promise of benefit.' The substantialityof the promise could be well apprehended by employees who but a week before hadfound that they had but to ask in order to receive., That the promise accurately fore-told the event is proved by the event itself.Nor may these actions of the Respondents in violation of the Act be excused onthe basis that the employees requested such actions.As the Supreme Court said ina somewhat similar situation, inMedo Photo Supply Corporation v. N.L.R.B.,321U.S. 78, 687:Petitioner [the employer] was not relieved from its obligations [merely]because the employees asked that they be disregarded.The statute was enactedin the public interest for the protection of the employees' right to collectivebargaining and it may not be ignored by the employer, even though the employ-ees consent, . . . or the employees suggest the conduct found to be an unfairlabor practice,.at least where the employer is in a position to secure anyadvantage from these practices, ... 'From these facts and on the record as a whole, it is found that the Respondents,by their conduct and activities in promising and granting their employees benefitsand improvements in their working conditions to discourage them from joining orsupporting the Union,17 by negotiating directly with their employees in respect towages and working conditions in order to undermine the Union, and by urging andinducing their employees to deal directly with Respondents concerning their griev-ances rather than through the Union,18 interfered with, restrained, and coercedemployees in the exercise of their rights under Section 7' of the Act and thus vio-lated Section 8 (a) (1) of the Act.It is further found, on the basis of this record, that Respondents lacked a good-faith doubt of the Union's majority status and by its actions sought to and did under-mine the Union's status and made the conduct of a free and fair representationelection impossible in the circumstances.By its conduct, therefore, Respondentsrefused to bargain with the duly designated representative of its employees in anappropriate unit in violation of Section 8(a)(5) and (1) of the Act.Irving AirChute Company, Inc. v. N.L.R.B., supra, Colson Corporation v. N.L.R.B., supra,and cases cited therein.A number of subsidiary contentions made by Respondents, not specifically referredto, are dealt with in the cases cited and the discussion of the evidence above. Respond-ents' chief reliance appears to be on the decision and opinion inN.L.R.B. v. FlomaticCorp.,347 F. 2d 74 (C.A. 2). In that case, Respondents argue, the court held thata refusal-to-bargain remedy is not appropriate in a situation in which the employer'sinterference with the employees' right to choose or reject representation isde mini-mus.This decision, however, was distinguished by the court in theIrving Air Chute17 Respondents correctly note that the granting of benefits after the election did not, ofitself, affect the results of the electionThey nevertheless constituted the fulfillment ofthe promise by which Respondents did affect the election and were a reward for votingagainst the Union, thereby dissuading employees from future union activities, and thusviolated the Act.Northwest Engineering Co.,148 NLRB 1136As Respondents furthernote, General Counsel conceded at the hearing that he was not claiming the transfer ofDispatcher Besaw from his supervisory position to be an unfair labor practice, and nofinding is therefore made as to this transfer.LsRespondents contend that the employees had always been encouraged to bringgrievancestoCopeland's attention and that this should not be considered a violation.While a mere invitation to employees to discuss problems with management might notviolate the Act, seeOrkin Exterminating Company of Kansas, Inc.,136 NLRB 630, 639,Respondents' statements in this matter, In the context of Respondents' other actions, wereclearly designed to induce and encourage rejection of the Union which had been designatedby the employees, rather than mere communication with RespondentsSeeN L It B v.Larry PaulOldsmobileCo., Inc.,316 F. 2d 595, 597 (C A.7) ; N.L R.B. v. Firedoor Corpo-ration of America,291 F. 2d 328, 330 (C.A. 2) ;Cactus Petroleum, Inc.,134 NLRB 1254,1261.Nor is the impact of Respondents' actions lessened by the fact that, in the samedesired-without a union, the employees were also assured that Respondents had noobjection to their joining the Union. COPELAND OIL CO., INC., ETC.137case, in which a refusal-to-bargain remedy was held appropriate, on the ground,inter alia,that to hold otherwise "would be manifestly unfair to the Union since itwould allow the Company to reap the benefits of its anti-union acts ...." See alsoMedo Photo Supply Corp. v. N.L.R.B., supra.In this matter, I believe, for the rea-sons stated, that the Respondents' actions were notde mimmus,and that the situa-tion presented falls more properly within the rationale of the decision inIrving AirChutethan that ofFlomatic,as has been found.violated Section 8(a)(1) of the Act by (1) Besaw's interrogation of Bashaw andBodette's interrogation of Bruso; and (2) the alleged threat to discontinue pensionbenefits if the Union became the collective-bargaining representative.Although the facts of the two instances of interrogation are noted in GeneralCounsel's brief, these matters are not argued therein.The facts present a borderlinequestion, and in another context, I would be inclined to the view that these instancesof interrogation should not be held to be coercive.However, the interrogation ofBruso certainly was cast in a form designed to make him concerned about his rela-tionship with his supervisor and to answer in a form designed to appease his superior.Further, Respondents' attempt to rely on part of Bruso's answer, while rejecting hisstatement that he had signed for the Union, leads me to the conviction that the inter-rogation was not used by Respondents for a proper purpose and therefore shouldbe found to violate 8 (a) (1) and a remedy ordered.19With respect to the pension issue, the proof is that the employees were told thatany eligible employee who was covered by pension plan in a collective-bargainingagreement would not be covered by Respondents' plan, not that Respondents' planwould be withdrawn merely on selection of the Union. This was not improper. Itisalso clear that in comparing the Respondents' plan with the Union's plan, Cope-land told certain employees that their years of service made Respondents' plan valu-able to them.The latter statement was certainly protected under Section 8(c) ofthe Act. I will, therefore, recommend the dismissal of the allegations of the com-plaint that Respondents violated the Act by threatening their employees with lossof pension plan coverage if the Union became their contractual collective-bargainingrepresentative.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connec-tion with the operations of Respondents as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIt having been foundthat theRespondents engaged in unfairlaborpractices inviolation of Section 8(a)(1) and(5) of the Act, it will berecommendedthat theRespondents cease and desist therefrom, and take certain affirmative action designedto effectuate the policiesof the Act.Uponthe basis of the foregoing findings of fact and the entire case,Imake thefollowing:CONCLUSIONS OF LAW1.The Respondents, and each of them, are engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.Local 648, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within the meaning of Section 2(5)of the Act.3.The unit appropriate for collective bargaining within the meaning of Section9(b) of the Act is that set forth in footnote 9 above.4.On February 25, 1965, and at all times thereafter, the Union was, and continuesto be, the exclusive representative of the employees in the appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.'-It Is noted that during the meeting of March 10, Copeland admits interrogating theemployees as to their' reasons for going to the Union. This, however, has not beenalleged in the complaint or urged on me as a separate violation of the Act, but wasdeveloped as^dart of the proof of other alleged violations.Respondents have not dis-cussed the issue' in their, brieft.Under the circumstances, I make no finding with respect 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) and (5) of the Act.6.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and the entirerecord in this case, I recommend that Copeland Oil Co., Inc.; Metropolitan Petro-leum Company, a division of the Pittston Company, their officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively with Local 684, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, asthe exclusive bargaining representative of its employees in the unit herein foundappropriate.(b) Promising or granting employee benefits in order to discourageunion activi-ties or membership among their employees.(c)Engaging in bargaining directly with employees in derogation of the exclusivebargaining status of the Union.(d)Changing any term or condition of employment without first affording theUnion a reasonable opportunity to bargain thereon.(e) Interrogating their employees concerning their union activitiesin a mannerviolative of Section 8(a) (1) of the Act.(f) In any like or related manner interfering with, restraining, or coercing employ-ees inthe exercise of their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named labororganizationas the exclusive representative of the employees in the unit herein found appropriatewith respect to rates of pay, wages, hours of employment, and other terms or condi-tions of employment, and, if an agreement is reached, embody such understandingin a signed agreement.(b) Post at its terminal in Plattsburgh, New York, copies of the attached noticemarked "Appendix." 20 Copies of said notice, to be furnished by the Regional Direc-tor for Region 3, shall, after being signed by Respondents' representative, be postedby the Respondents immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 3, in writing, within 20 days fromthe receipt of this Decision and Recommended Order, what steps have been taken tocomply herewith 21x In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."211n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Local 648,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,as the exclusive bargaining representative of all our employeesin the appropri-ate bargaining unit with respect to rates of pay, wages,hours of employment,and other terms and conditions of employment,and, if an agreementis reached,embody such understanding in a signed agreement. DAVID SHOE CO., INC.139The appropriate bargaining unit is:All drivers,helpers, mechanics,and plant men excluding all office clericalemployees,guards,professional employees,and supervisors as defined inthe Act.WE WILL NOT promise or grant employee benefits in order to discourage unionactivities or membership among our employees.WE WILL NOTengage in bargaining directly with employees in derogation ofthe exclusive bargaining statusof the Union.WE WILL NOTchange any term or condition of employmentwithout firstaffording the Union a reasonable opportunity to bargain thereon.WE WILL NOTinterrogate employees concerning their union activities in amanner violative of Section8 (a) (1) of the Act.WE WILL NOTin any like or related manner interferewith,restrain,or coerceour employees in the exerciseof the rightto self-organization,to form labororganizations,to join or assistLocal648, InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America, or any other labororganization,to bargaincollectivelythrough representatives of their choosing,or to engage in concerted activities for their mutual aid or protection.All our employees are free to become, remain,or refrain from becoming or remain-ing,membersof Local 648,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,or any other labor organization.COPELANDOIL CO., INC.; METROPOLITAN PETROLEUM COMPANY,A DIVISION OF THEPITTSTON COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(tle)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliancewith its pro-visions, they may communicate directly with the Board'sRegional Office, FourthFloor,The 120 Building,120 Delaware Avenue,Buffalo,New York, Telephone No.842-3112.David Shoe Co.,Inc.andUnited Shoe Workers of America, AFL-CIO.CaseNo. 1-CA-4901.February 25, 1966DECISION AND ORDEROn September 20, 1965, Trial Examiner Louis Libbin issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmativeaction, as set forth in the attached Trial Examiner's Deci-sion.With respect to certain other unfair labor practice allegations,.the Trial Examiner recommended that they he dismissed.There-after,Counsel for the Respondent and the General Counsel filed.exceptionsto the TrialExaminer'sDecision and supporting briefs,and the Respondent filed a brief in reply to that of the GeneralCounsel.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with157 NLRB No. 15.